DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-24 are allowed and are re-numbered as claims 1-23, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1, performing an adaptive load balancing process by:
determining whether a network path from the plurality of coexisting multipaths is an adequate network path includes comparing the network telemetry data to a threshold, the threshold being based on measurements taken over the plurality of coexisting multipaths under an ideal condition or a near ideal network condition having no network traffic; and
in response to determining the network path is an adequate network path, selecting the network path for a network flow; and
as recited in claim 13, in response to a determination that the network path is an adequate network path, select the network path for a network flow, wherein:

the bandwidth of the network path is near bandwidth capacity, and
further execution of the stored program instructions causes the path selection engine to:
remove the network path from a list of best paths to prevent the network path from selection for the network flow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/08/2021